UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-25367 INTERNATIONAL FUEL TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 88-0357508 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7777 Bonhomme, Suite 1920 St. Louis, Missouri (Address of principal executive offices) (Zip Code) (314) 727-3333 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes­x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one)Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes­oNo x The number of shares outstanding of registrant's only class of stock as of November 12, 2012: Common stock, par value $0.01 per share – 124,385,284 shares outstanding. PART I.FINANCIAL INFORMATION PAGE NO. Item 1.Financial Statements Balance Sheets — September 30, 2012 (unaudited) and December 31, 2011 2 Statements of Operations (unaudited) — Three-Month and Nine-Month Periods Ended September 30, 2012 and September 30, 2011 3 Statement of Stockholders’ Deficit (unaudited) — Nine-Month Period Ended September 30, 2012 4 Statements of Cash Flows (unaudited) — Nine-Month Periods Ended September 30, 2012 and September 30, 2011 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4.Controls and Procedures 22 PART II.OTHER INFORMATION Item 1.Legal Proceedings 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 5.Other Information 25 Item 6.Exhibits 25 INTERNATIONAL FUEL TECHNOLOGY, INC. BALANCE SHEETS September 30, December 31, ASSETS (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other assets Total Current Assets Property and equipment Machinery, equipment and office furniture Accumulated depreciation ) ) Net Property and Equipment - - Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued compensation Deferred revenue (Note 7) Note payable to a related party (Note 6) - Other accrued expenses (Note 5) Total Current Liabilities Deferred rent - Deferred income taxes (Note 8) Total Long-term Liabilities Total Liabilities Commitments and contingencies Stockholders' deficit (Notes 4 and 5) Common stock, $0.01 par value; 250,000,000 shares authorized; 122,322,784 and 114,435,284 (both net of 1,440,000 shares held in treasury) shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively 1,158,753 Treasury stock ) ) Discount on common stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See Notes to Financial Statements. 2 INTERNATIONAL FUEL TECHNOLOGY, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Net Revenues $ Operating expenses: Cost of operations (exclusive of depreciation) Selling, general and administrative expense (including non-cash stock-based compensation expense) (Note 4) Depreciation - - - Total operating expenses Loss from operations ) Interest income 41 Loss before income taxes ) Income tax provision (Note 8) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted-average common shares outstanding, basic and diluted See Notes to Financial Statements. 3 INTERNATIONAL FUEL TECHNOLOGY, INC. STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE NINE-MONTH PERIOD ENDED SEPTEMBER 30, 2012 (Unaudited) Common Stock Shares Common Stock Amount Treasury Stock Discount on Common Stock Additional Paid-in Capital Accumulated Deficit Total Balance, December 31, 2011 $ $ ) $ ) $ $ ) $ ) Sales of common stock - - - Conversion of related party notes to equity (Note 6) - - - Expense relating to non-cash stock-based compensation (Note 4) - Net loss - ) ) Balance, September 30, 2012 $ $ ) $ ) $ $ ) $ ) See Notes to Financial Statements. 4 INTERNATIONAL FUEL TECHNOLOGY, INC. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended Nine Months Ended September30, September30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt provision - Depreciation - Deferred rent - Non-cash stock-based compensation Deferred income tax provision Change in assets and liabilities: Accounts receivable ) Inventory Prepaid expenses and other assets ) Accounts payable Accrued compensation Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock and warrants Note payable from related party - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental Disclosure of Cash Flow Information: Conversion of related party notes to equity $ $ - See Notes to Financial Statements. 5 NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1 – Basis of Presentation International Fuel Technology, Inc. ("IFT" or the “Company”) is a company that was incorporated under the laws of the State of Nevada on April 9, 1996.We have developed a family of fuel additive product formulations. These unique fuel blends have been created to improve fuel economy, enhance lubricity (reducing engine wear and tear) and lower harmful engine emissions, while decreasing reliance on petroleum-based fuels through the use of more efficient, alternative and renewable fuels. We began transitioning from a development stage technology company to a commercial entity during 2002 and have been increasing our product marketing and sales efforts since.We are now focused on continuing to develop the body of evidence of the efficacy of our products applicable to a wide range of markets and industries within these markets through additional industry specific laboratory testing and customer field-based demonstration trials.In addition, we are continuing to strengthen our distributor and customer contact base.Marketing and sales efforts, in conjunction with the additional industry specific testing, will complete our transition to a commercial enterprise. The interim financial statements included herein have been prepared by IFT, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which in the opinion of management are necessary for fair presentation of the information contained therein.Interim results are not necessarily indicative of results for a full year.We suggest that these financial statements be read in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2011 (the “2011 10-K”).We follow the same accounting policies in preparation of interim reports as we do in our annual reports. Basic earnings (loss) per share are based upon the weighted-average number of common shares outstanding for the period.Diluted earnings (loss) per share are based upon the weighted-average number of common and potentially dilutive common shares outstanding for the period.Pursuant to the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) subtopic No. 260-10, Earnings per Share, no adjustment is made for diluted earnings (loss) per share purposes since we are reporting a net loss, and common stock equivalents would have an anti-dilutive effect.As of September 30, 2012 and September 30, 2011, 30,953,970 and 24,036,470 shares, respectively, of common stock equivalents were excluded from the computation of diluted net loss per share since their effect would be anti-dilutive. Note 2 - Substantial Doubt About Ability to Continue as a Going Concern Our financial statements are presented on the going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.We have incurred significant losses since inception and currently have, and previously from time to time, have had limited funds with which to operate.Management is in the process of executing a strategy based upon marketing technologies that offer enhanced engine performance and greater fuel economy along with pollution control benefits.We have several technologies in the commercialization phase and in development.We have received necessary regulatory approvals for our products currently in the commercialization phase.We are selling our products directly to the commercial marketplace. We expect to increase our sales to the marketplace, eventually generating a level of revenues sufficient to meet our cash flow and earnings requirements.Until such time, we are dependent on external sources of capital to help fund the operations of the Company. 6 While we cannot make any assurances as to the accuracy of our projections of future capital needs, we believe that based on our current cash position, projected sales for the remainder of 2012, a remaining equity commitment of $800,000 (entered into during 2007 with a related party Board member of IFT and significant shareholder) and discussions we are currently having with additional external capital sources, we have adequate cash and cash equivalents balances and commitments to fund operations through at least December 2012. Management implemented a salary deferral program for all employees in 2011 to conserve our cash position.The salary deferral program continues to operate in 2012.Our current cash available as of November 14, 2012 is approximately $140,000, including $165,000 of equity raise proceeds (see Note 10 – Subsequent Events), approximately $24,000 of receivables collected and operational cash burn subsequent to September 30, 2012. On July 16, 2012, we signed a Letter of Intent (“LOI”) with Black Diamond Financial Group LLC (“Black Diamond”).Pursuant to the terms of the LOI, Black Diamond and its affiliates intend to invest up to $4,500,000 in IFT.As of November 14, 2012, we have received $300,000 of this intended investment amount.In addition, as of November 14, 2012, we have received $300,000 of equity funding from a small group of accredited investors independentfrom (but with similar terms to) the Black Diamond LOI. If we are unable to close the Black Diamond financing and absent a very near-term cash infusion from the remaining $800,000 equity commitment or otherwise, our cash will be exhausted by early December 2012.If this future financing is not available, our business may fail.We cannot make assurances that capital financing will be available to us on acceptable terms, or at all.Although we are exploring our options regarding other capital sources, we currently have no other firm commitments from third parties to provide any additional funding. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of IFT to continue as a going concern. Note 3 – New Accounting Pronouncements There are no recently issued accounting standards that are expected to have a material effect on our financial position, results of operations or cash flows. Note 4 – Stock-based Compensation Non-cash stock-based compensation expense recorded in the three and nine months ended September 30, 2012 and September 30, 2011 is as follows: Three Months Ended September 30, 2012 Three Months Ended September 30, 2011 Nine Months Ended September 30, 2012 Nine Months Ended September 30, 2011 Awards to non-employees $
